Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 08673 Dreyfus Investment Portfolios (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 12/31 Date of reporting period: 12/31/08 FORM N-CSR Item 1. Reports to Stockholders. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization.Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views. These views may not be relied on as investment advice and, because investment decisions for a Dreyfus portfolio are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus portfolio. Not FDIC-Insured  Not Bank-Guaranteed  May Lose Value Contents THE PORTFOLIO 2 A Letter from the CEO 3 Discussion of Performance 6 Portfolio Performance 8 Understanding Your Portfolios Expenses 8 Comparing Your Portfolios Expenses With Those of Other Funds 9 Statement of Investments 13 Statement of Assets and Liabilities 14 Statement of Operations 15 Statement of Changes in Net Assets 17 Financial Highlights 19 Notes to Financial Statements 28 Report of Independent Registered Public Accounting Firm 29 Important Tax Information 30 Information About the Review and Approval of the Portfolios Investment Advisory Agreement 35 Board Members Information 37 Officers of the Fund FOR MORE INFORMATION Back Cover The Portfolio Dreyfus Investment Portfolios, Core Value Portfolio A LETTER FROM THE CEO Dear Shareholder: We present to you this annual report for Dreyfus Investment Portfolios, Core Value Portfolio, covering the 12-month period from January 1, 2008, through December 31, 2008. 2008 was the most difficult year in decades for the economy and stock market.A credit crunch that originated in 2007 in the U.S. sub-prime mortgage market exploded in mid-2008 into a global financial crisis, resulting in the failures of major financial institutions, a deep and prolonged recession and lower investment values across a broad range of asset classes. Governments and regulators throughout the world moved aggressively to curtail the damage, implementing unprecedented reductions of short-term interest rates, massive injections of liquidity into the banking system, government bailouts of struggling companies and plans for massive economic stimulus programs. Although we expect the U.S. and global economies to remain weak until longstanding imbalances have worked their way out of the system, the financial markets currently appear to have priced in investors generally low expectations. In previous recessions, however, the markets have tended to anticipate economic improvement before it occurs, potentially leading to major rallies when few expected them. Thats why it makes sense to remain disciplined, maintain a long-term perspective and adopt a consistent asset allocation strategy that reflects ones future goals and attitudes toward risk.As always, we urge you to consult with your financial advisor, who can recommend the course of action that is right for you. For information about how the portfolio performed during the reporting period, as well as market perspectives, we have provided a Discussion of Performance given by the Portfolio Manager. Thank you for your continued confidence and support. Jonathan R. Baum Ch ief Executive Officer The Dreyfus Corporation 2 January 15, 2009 DISCUSSION OF PERFORMANCE For the period of January 1, 2008, through December 31, 2008, as provided by Brian Ferguson, Portfolio Manager Portfolio and Market Performance Overview For the 12-month period ended December 31,2008,Dreyfus Investment Portfolios, CoreValue Portfolios Initial shares produced a total return of 35.91%, and its Service shares produced a total return of 35.93% . 1 In comparison,the portfolios benchmark,the Russell 1000Value Index (the Index), produced a total return of 36.85% for the same period. 2 Stocks fell sharply in 2008, particularly over the second half of the year amid a worsening economic recession and an intensifying global financial crisis.The market decline was broad-based, adversely affecting both growth-oriented stocks and value-oriented stocks in which the portfolio primarily invests.The portfolio produced slightly higher returns than the Index, primarily due to relatively favorable stock selections in the traditionally defensive consumer staples and health care sectors. The Portfolios Investment Approach The portfolio invests primarily in large-cap companies that are considered undervalued based on traditional measures,such as price-to-earnings ratios. When choosing stocks, we use a bottom-up stock selection approach, focusing on individual companies, rather than a top-down approach that forecasts market trends. We also focus on a companys relative value, financial strength, business momentum and likely catalysts that could ignite the stock price. Extreme Volatility Roiled the Financial Markets After slumping relatively modestly in the first half of 2008, stocks tumbled over the second half, producing the most severe losses during a single calendar year since the 1930s.The bear market was triggered by an intensifying credit crisis that mushroomed in September 2008 with the failures of several major financial institutions.These developments exacerbated an ongoing economic slowdown, as lenders grew reluctant to extend credit even to some of their most trusted customers, causing consumer spending and business investment to decline sharply. In turn, reduced demand caused commodity prices to retreat The Portfolio 3 DISCUSSION OF PERFORMANCE (continued) from previous record levels. In early December, faced with falling home prices and rising unemployment, the National Bureau of Economic Research confirmed that the U.S. economy was mired in its first recession since 2001. The financial crisis was particularly hard on stocks in the financials sector, which posted greater losses, on average, than any of the Indexs other economic sectors. Conversely, traditionally defensive areas, such as the health care and consumer staples sectors, generally posted milder losses. None of the economic sectors represented in the Index posted a positive absolute return in 2008. Defensive Posture Helped Cushion Losses When it became clear to us that even attractively valued stocks were unlikely to advance in this challenging market environment, we adopted a more defensive investment posture during the reporting period, emphasizing individual companies that we believed would be better able to withstand the downturn. Our bottom-up security selection process led us to a number of opportunities in the consumer staples sector, with companies that produce goods and services that remain in demand regardless of economic conditions. For example, beverage producer Molson Coors Brewing benefited from stable customer demand and efficiencies achieved through the merger of two venerable brands.
